--------------------------------------------------------------------------------

Exhibit 10.3
 


WARRANT PURCHASE AGREEMENT
This WARRANT PURCHASE AGREEMENT (this “Agreement”), dated as of July 31, 2019,
by and between Celadon Group, Inc., a Delaware corporation (the “Company”), and
Luminus Energy Partners Master Fund, Ltd. LLC (the “Purchaser”).
WHEREAS, the Company has entered into that certain Second Amended and Restated
Loan Agreement, dated as of the date hereof, among the Company, certain
subsidiaries of the Company, the lenders named therein, including the Purchaser
and Blue Torch Finance, LLC and certain of its Affiliates (the “Loan
Agreement”); and
WHEREAS, on the terms and conditions hereinafter set forth, the Company desires
to issue and sell, and the Purchaser desires to purchase a warrant to purchase
Sixteen Million (16,000,000) shares of Common Stock of the Company, par value
$0.033 per share (the “Common Stock”), at an exercise price of $0.01 per share
of Common Stock (the “Initial Warrant”), and a warrant to purchase Five Million
Four Hundred Seventy-two Thousand Eight Hundred Forty-Five (5,472,845) shares of
Common Stock, at an exercise price of $0.01 per share of Common Stock (the “CIC
Warrant” and collectively with the Initial Warrant, the “Warrants”); and
WHEREAS, the Purchaser and the Company intend to enter into that certain
Registration Rights Agreement (as defined herein) which will set forth certain
registration rights with respect to the Warrant and the Common Stock (and, in
certain instances, shares of preferred stock of the Company, par value $1.00 per
share, for which the Warrant may be exercised).
NOW, THEREFORE, the parties hereto agree as follows:
SECTION 1.

DEFINITIONS AND ACCOUNTING TERMS
1.1          Definitions.  As used herein, defined terms used herein shall have
the meanings specified herein unless the context otherwise requires:
“Accredited Investor” means any Person that is an “accredited investor” within
the meaning of Rule 501(a) under the Securities Act.
“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (i) vote 10%
or more of the securities having ordinary voting power for the election of
directors (or persons performing similar functions) of a Person or (ii) direct
or cause the direction of the management and policies of a Person, whether
through the ability to exercise voting power, by control or otherwise.  The
terms (“Controlled by,” and “under common Control with” have the meanings
correlative thereto.
“Applicable Law” means all laws, statutes, treaties, rules, codes (including
building codes), ordinances, regulations, certificates, orders and licenses of,
and interpretations by, any Governmental Authority and judgments, decrees,
injunctions, writs, permits, orders or like governmental action of any
Governmental Authority (including environmental laws and those pertaining to
health or safety) applicable to the Company or any of its Subsidiaries or any of
their property or operations.
“Board” is defined in Section 4.3.
“Board Observation” is defined in Section 6.3.
“Capital Stock” means (i) in the case of a corporation, corporate or capital
stock, (ii) in the case of an association or business entity, any and all
shares, interests, participations, rights or other equivalents (however
designated) of corporate or capital stock, (iii) in the case of a limited
liability company, membership units (whether common or preferred), (iv) in the
case of a partnership, partnership interests (whether general or limited) and
(v) any other equivalent ownership interest or participation that confers on a
Person the right to receive a share of the profits and losses of, or
distributions of assets of, the issuing Person.


--------------------------------------------------------------------------------

“Certificate of Designation” means the Certificate of Designation related to the
Preferred Stock, a copy of which is attached hereto as Exhibit A, which has been
adopted by the Board and forms a part of the Certificate of Incorporation of the
Company.
“CIC Warrant” is defined in the recitals.
“Closing” is defined in Section 2.3.
“Closing Date” is defined in Section 2.3.
“Common Stock” is defined in the recitals.
“Enforceability Exceptions” means, with respect to any specified obligation, any
limitations on the enforceability of such obligation due to applicable
bankruptcy, insolvency, reorganization, fraudulent conveyance, fraudulent
transfer, moratorium, and other similar laws of general applicability relating
to or affecting creditors’ rights or general equity principles (including public
policies) or except as rights to indemnification or contribution may be limited
by Federal, state, provincial or territorial securities laws.
“Exchange Act” is defined in Section 4.6(b).
“Governmental Authority” means the government of the United States of America or
of any other nation, or any political subdivision thereof, whether provincial,
territorial, state or local, and any agency, authority, instrumentality,
regulatory body, court, central bank or other entity exercising executive,
legislative, judicial, taxing, regulatory or administrative powers or functions
of or pertaining to government.
“Increase Authorization” is defined in Section 6.2.
“Indemnitees” is defined in Section 7.2.
“Initial Warrant” is defined in the recitals.
“Loan Agreement” is defined in the recitals.
“Person” means any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, and any
Governmental Authority.
“Purchase Price” is defined in Section 6.6.
“Purchaser” is defined in the preamble to this Agreement.
“Preferred Stock” means those shares of preferred stock of the Company, par
value $1.00 per share, which may be issued upon exercise of either of the
Warrants, having the rights described in the Certificate of Designation.
“Registration Rights Agreement” means the Restated Registration Rights
Agreement, dated as of the date hereof, among Company and the Purchaser, in the
form attached hereto as Exhibit B, as amended, supplemented, restated or
otherwise modified from time to time.
“Responsible Officer” means (i) with respect to the Company, the chairman, the
chief executive officer, the president, the chief financial officer thereof, and
(ii) with respect to the Company or any Subsidiary (other than the Company), any
duly authorized officer thereof.
“Rule 144” means Rule 144 under the Securities Act (or any successor provision),
as it may be amended from time to time.
“Securities Act” means the Securities Act of 1933, as amended.
“Warrants” is defined in the recitals.
2

--------------------------------------------------------------------------------

“Subsidiary” means any Person of which (i) a majority of the outstanding share
capital, voting securities or other equity interests are owned, directly or
indirectly, by the Company or (ii) the Company is entitled, directly or
indirectly, to appoint a majority of the board of directors, board of managers
or comparable body of such Person.
“TBPP” means that certain Tax Benefits Preservation Plan by and between the
Company and American Stock Transfer & Trust Company, LLC, dated as of August 9,
2018.
“TBPP Approval” means any proposal made by the Company at a meeting of
stockholders following the date hereof to approve the TBPP.
“Transaction Document” means each of this Agreement, the Registration Rights
Agreement and the Warrants, and all certificates, instruments or other documents
made or delivered in connection with the execution, delivery or performance of
any of the foregoing.
1.2          Computation of Time Periods.  For purposes of computation of
periods of time hereunder, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding.”
1.3          Terms Generally.  Unless the context requires otherwise (a) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, and (c) the word “including” shall mean
“including without limitation.”
1.4          Accounting Terms.  Accounting terms used but not otherwise defined
herein shall have the meanings provided, and be construed in accordance with,
GAAP.
SECTION 2.

AUTHORIZATION AND ISSUANCE OF PREFERRED STOCK
2.1          Authorization of Issue.  The Company has authorized the issue and
sale of the Warrants.
2.2          Sale and Purchase of the Warrant.  Subject to the terms and
conditions of this Agreement, the Company will issue and sell to each of the
Purchaser, and the Purchaser will purchase from the Company, at the Closing
provided for in Section 2.3, the Initial Warrant and the CIC Warrant.
2.3          Closing.  The sale and purchase of the Warrants shall occur
simultaneously with the consummation of the transactions under the Loan
Agreement (the “Closing”).  The date upon which the Closing occurs shall be
referred to herein as the “Closing Date”.
2.4          Certificates.  At the Closing, the Company shall deliver to the
Purchasers certificates representing the Warrant.
SECTION 3.

CONDITIONS TO CLOSING
The Purchaser’s obligation to purchase and pay for the Warrants to be purchased
by it at the Closing is subject to the reasonable satisfaction or waiver by it
prior to or at the Closing of each of the conditions specified below in this
Section 3:
3.1          Representations and Warranties.  Each of the representations and
warranties of the Company in this Agreement shall be true and correct in all
material respects on or as of the Closing Date as if made on and as of the
Closing Date.
3.2          Performance; No Default under Other Agreements.  The Company shall
have performed and complied in all material respects with all agreements and
covenants contained herein required to be performed or
3

--------------------------------------------------------------------------------

complied with by it prior to or at the Closing (or such compliance shall have
been waived on terms and conditions reasonably satisfactory to Purchaser).
SECTION 4.

REPRESENTATIONS AND WARRANTIES
The Company represents and warrants to the Purchaser that:
4.1          Capitalization.  After giving effect to the purchase and sale of
the Warrants to the Purchaser pursuant hereto, (i) the authorized number of
shares of Capital Stock of the Company will consist only of 40,179,985 shares of
Common Stock, of which 30,078,474 shares have been issued and are outstanding
(including 553,074 shares of unvested restricted stock), (ii) 179,985 preferred
shares, of which none are outstanding, and (iii) 500,000 shares of Common Stock
(and no other shares of Capital Stock) will be held by the Company in its
treasury or by the Company’s Subsidiaries.  Upon consummation of the sale of the
Warrants to the Purchaser, all of the issued and outstanding shares of Capital
Stock of the Company shall have been duly authorized and validly issued, fully
paid and nonassessable and shall be free of preemptive rights.  Upon the
exercise of the Warrants, and in the case of Common Stock assuming the
completion of the Increase Authorization, all shares of Common Stock or
Preferred Stock, as applicable, issued pursuant to such exercise shall be duly
authorized, validly issued, fully paid and non-assessable.  Assuming the
completion of the Increase Authorization, shares of Common Stock issued upon the
conversion of the shares of Preferred Stock into shares of Common Stock pursuant
to the terms of the Certificate of Designation shall be duly authorized into
shares fully paid and non-assessable.  Upon consummation of the sale of the
Warrant to the Purchaser, except as set forth on Schedule 4.1 and other than the
Warrant and employee stock options to purchase 650,000 shares of Common Stock,
there shall be no securities of the Company or any of its Subsidiaries that will
be convertible into or exchangeable for shares of any Capital Stock of the
Company or any of its Subsidiaries, and no options, calls, subscriptions,
convertible securities, or other rights, agreements or commitments which will
obligate the Company or any of its Subsidiaries to issue, transfer or sell any
shares of Capital Stock of, or other interests in, the Company or any of its
Subsidiaries. Except as set forth on Schedule 4.1, upon consummation of the sale
of the Warrants to the Purchaser, there shall be no outstanding obligations of
the Company or any of its Subsidiaries to repurchase, redeem or otherwise
acquire any shares of Capital Stock of the Company or any of its Subsidiaries
and none of the Company or any of its Subsidiaries shall have any awards or
options outstanding under any stock option plans or agreements or any other
outstanding stock-related awards.  As of the Closing Date and immediately after
the Closing, except as set forth on Schedule 4.1, none of the Company or any of
its Subsidiaries will have any obligation to issue, transfer or sell any shares
of Capital Stock of the Company or its Subsidiaries.  Except as set forth on
Schedule 4.1, there are no voting trusts or other agreements or understandings
to which the Company or any of its Subsidiaries is a party with respect to the
holding, voting or disposing of Capital Stock of the Company or any of its
Subsidiaries.  Except as set forth on Schedule 4.1, none of the Company or any
of its Subsidiaries has any outstanding bonds, debentures, notes or other
obligations or other securities that entitle the holders thereof to vote with
the shareholders of the Company or any of its Subsidiaries on any matter or
which are convertible into or exercisable for securities having such a right to
vote.
4.2          Due Authorization, Execution and Delivery.  Each of the Transaction
Documents has been duly authorized, executed and delivered by the Company and,
when duly executed and delivered by the Purchaser in accordance with its terms,
will constitute a valid and legally binding obligation of the Company,
enforceable against the Company in accordance with its terms, subject to the
Enforceability Exceptions.  The execution, delivery, and performance by the
Company of the Transaction Documents do not and will not (A) violate (i) any
provision of federal, provincial, territorial, states, or local law or
regulation applicable to the Company, (ii) the constituent documents of the
Company including its Certificate of Incorporation or By-laws, or (iii) any
order, judgment, or decree of any court or other governmental authority binding
on the Company, or  (B) except for the Increase Authorization, require any
approval of any holder of shares of Capital Stock of the Company on any approval
or consent of any Person under any material agreement of the Company.
4.3          Tax Benefits Preservation Plan. The Board of Directors of the
Company (the “Board”) has determined that Purchaser shall be deemed an Exempt
Person (as defined in the TBPP such that it is permitted to become the
Beneficial Owner (as defined in the TBPP) of the Warrants and the shares) of
Common Stock or Preferred Stock which may be acquired upon exercise of the
Warrants, and shares of Common Stock which may be acquired upon the conversion
of the Preferred Stock into Common Stock, without Purchaser being deemed an
Acquiring Person (as defined in the TBPP), that the shares of Common Stock and
Preferred Stock which may be acquired upon the exercise of either of the
Warrants and the shares of Common Stock which may be acquired upon
4

--------------------------------------------------------------------------------

the conversion of Preferred Stock into Common Stock have been determined to be
to an Exempted Amount (as defined in the TBPP), and the Rights (as defined in
the TBPP) shall not become exercisable under the TBPP as a result of the
approval, execution and delivery of this Agreement, the public announcement or
disclosure of this Agreement or any of the transactions contemplated hereby, the
purchase and sale of either of the Warrants pursuant to this Agreement, the
issuance of shares of Common Stock or shares of Preferred Stock upon exercise of
either of the Warrants or conversion of shares of Preferred Stock into shares of
Common Stock or any of the other transactions contemplated by this Agreement. 
Purchase acknowledges that the Board’s approval of (A) Purchaser as an Exempt
Person and (B) the Exempted Amount applies only to Purchaser and not to any
other person, including any assignee, designee, or transferee of Purchaser.  A
copy of the resolutions duly adopted by the Board with respect to the foregoing
matters is attached hereto as Exhibit C.
4.4          Governmental Consents.  The execution, delivery, and performance by
the Company of the Transaction Documents and the consummation of the
transactions contemplated by the Transaction Documents do not and will not
require any registration with, consent, or approval of, or notice to, or other
action with or by, any Governmental Authority, other than (i) registrations,
consents, approvals, notices, or other actions that (A) have been obtained and
that are still in force and effect or (B) are expressly contemplated as being
obtained at a later date in accordance with the terms of the applicable
Transaction Document.
4.5          Incorporation by Reference.  The representations and warranties set
forth in Article IV of the Loan Agreement, excluding the representations set
forth in Sections 4.2, 4.3 and 4.4 thereof, are incorporated by reference
herein, as if made by the Company to the Purchaser hereunder.
SECTION 5.

REPRESENTATIONS, WARRANTIES AND AGREEMENTS OF THE PURCHASER
The Purchaser represents and warrants to the Company as of the date hereof as
follows:
5.1          Purchase for Investment.
(a)          Purchaser is acquiring the Warrant for its own account, for
investment purposes only and not with a view to any distribution thereof within
the meaning of the Securities Act.
(b)          Purchaser understands that the Warrant has not been and, except as
provided in the Registration Rights Agreement, will not be registered under the
Securities Act or any state or other securities law, that the Warrant is being
issued by the Company in transactions exempt from the registration requirements
of the Securities Act, that it must not offer or sell the Warrant except
pursuant to effective registration statements under the Securities Act or
pursuant to applicable exemptions from registration under the Securities Act and
in compliance with applicable State laws.
(c)          Such Purchaser further understands that the exemption from
registration afforded by Rule 144 (the provisions of which are known to such
Purchaser) promulgated under the Securities Act depends on the satisfaction of
various conditions (which are not currently satisfied), and that, if applicable,
Rule 144 may afford the basis for sales only in limited amounts.
(d)          Such Purchaser did not employ any broker or finder in connection
with the transactions contemplated in this Agreement and no fees or commissions
are payable to the Purchasers except as otherwise provided for in this
Agreement.
(e)          Such Purchaser is an Accredited Investor.
(f)          Other than the 4,576,613 shares of Common Stock reported on an
amendment to Schedule 13G filed with the SEC on April 19, 2018, neither
Purchaser nor any of its Affiliates beneficially own any shares of Capital Stock
of the Company or any options, rights, derivatives, or similar instruments with
respect to Capital Stock of the Company.
5.2          Access to Information.  Such Purchaser has been furnished with or
has had access to the information it has requested from the Company and has had
an opportunity to discuss with the management of the Company the business and
financial affairs of the Company and its Subsidiaries.
5

--------------------------------------------------------------------------------

5.3          Power; Authorization; Enforceability.  The execution, delivery and
performance of this Agreement are within Purchaser’s power and authority and
have been duly authorized by all necessary action of such Purchaser, do not
conflict with or result in a breach of or violate any of such Purchaser’s
governing documents or any contract to which such Purchaser is a party or by
which its assets are bound or any Applicable Laws and constitute legal, valid
and binding agreements of such Purchaser enforceable against it in accordance
with their respective terms, subject to the Enforceability Exceptions.
5.4          No Actions or Proceedings.  There are no legal or governmental
actions, suits or proceedings pending or, to any Purchaser’s knowledge,
threatened against or affecting such Purchaser, or any of their respective
properties or assets which, if adversely determined, in the aggregate, could
reasonably be expected to materially and adversely affect the ability of such
Purchaser to consummate any of the transactions contemplated hereby.
5.5          Agreement to Vote in Favor of Increase Authorization.
(a)          Purchaser hereby agrees that (x) Purchaser shall take all such
actions as may be required to cause all shares of Capital Stock of the Company
(including, without limitation, any shares of Preferred Stock) then owned by
Purchaser (the “Owned Shares”) to be voted in favor of the approval of the
Increase Authorization and the TBPP Approval at any meeting of the stockholders
of the Company in connection with the approval of any component of the Increase
Authorization and the TBPP Approval (provided, that nothing set forth in this
Warrant Purchase Agreement shall be deemed to require Purchaser to exercise its
right to purchase shares of Preferred Stock prior to such meeting) and (y)
Purchaser shall take all such actions as may be required to cause each Owned
Shares to be present, in person or by proxy, at any meeting of the stockholders
of the Company in connection with the approval of all or any component of the
Increase Authorization for the purposes of determining the presence of a quorum
and voted in accordance with the preceding clause (x) at such meetings
(including at any adjournments or postponements thereof).
(b)          Any vote required to be cast or consent required to be executed
pursuant to this Section 5.5 shall be cast or executed in accordance with the
applicable procedures relating thereto so as to ensure that the Owned Shares are
duly counted for purposes of determining that a quorum is present (if
applicable) and for purposes of recording the results of that vote or consent.
(c)          Purchaser hereby irrevocably appoints the Company and any designee
of the Company, and each of them individually, as Purchaser’s, proxy and
attorney-in-fact, with full power of substitution and resubstitution, to vote or
execute consents, with respect to the Owned Shares as of the applicable record
date, in each case solely with respect to the Increase Authorization and the
TBPP Approval and not for any other purpose.  This proxy is given to secure the
performance of the duties of Purchaser under this Agreement.  Purchaser shall
not directly or indirectly grant any Person any proxy (revocable or
irrevocable), power of attorney or other authorization with respect to any Owned
Shares that is inconsistent with this Section 5.5.
(d)          The proxy and power of attorney granted pursuant to this Section
5.5 by Purchaser shall be irrevocable, shall be deemed to be coupled with an
interest sufficient in law to support an irrevocable proxy and shall revoke any
and all prior proxies granted by Purchaser with regard to any Owned Shares with
respect to the Increase Authorization and the TBPP Approval and not for any
other purpose.  Purchaser acknowledges that the proxy constitutes an inducement
for the Company to enter into this Agreement.  The power of attorney granted by
Purchaser is a durable power of attorney and shall survive the bankruptcy,
dissolution, death or incapacity of Purchaser.
(e)          For purposes of this Section 5.5, the Owned Shares shall include
any shares of Capital Stock of the Company owned by any Affiliate of Purchaser,
including, without limitation, shares of Common Stock owned by Luminus
Management, LLC and/or Jonathan Barrett, and Purchaser shall cause its
Affiliates to comply with the requirements of this Section 5.5 applicable to
Purchaser.
(f)          The obligations of Purchaser and its Affiliates set forth in this
Section 5.5 shall terminate upon the earlier of (i) the approval of the Increase
Authorization and the TBPP Approval by the Company’s stockholders, (ii) the
failure of the Company’s stockholders to approve either the Increase
Authorization or the TBPP Approval at a meeting in which the Increase
Authorization or the TBPP Approval was properly submitted for approval, and such
failure did not result from Purchaser’s or its Affiliate’s breach of this
Section 5.5, and (iii) December 31, 2020.
6

--------------------------------------------------------------------------------

(g)          For purposes of this Section 5.5, the words “owned” and “Owned”
refers to Capital Stock actually owned by a Person and not beneficially “owned”
or “Owned” (as defined in Section 13(d) of the Exchange Act and the rules
promulgated thereunder).
SECTION 6.

POST-CLOSING COVENANTS
6.1          Exchange Act Compliance.  The Company shall use its best efforts to
ensure that it is in complete compliance with its reporting obligations under
the Exchange Act no later than June 30, 2020.
6.2          Stockholder Vote.  As promptly as practicable after the Company is
in compliance with its reporting obligation under the Exchange Act, and in any
event no later than December 31, 2020, the Company will call a meeting of its
stockholders.  At such meeting, the Company will propose that its stockholders
adopt amendments to its Certificate of Incorporation (i) to increase the number
of shares of Common Stock authorized thereunder to One Hundred Million
(100,000,000) and (ii) to decrease the par value of each share of its Common
Stock from $0.033 per share to not greater than one cent per share (the
“Increase Authorization”). The immediately preceding sentence notwithstanding,
to facilitate re-listing under any stock exchange or as otherwise advisable in
the judgment of the Company’s board of directors, the Company shall have the
right to effect a reverse stock split or other share combination in conjunction
with or immediately following the described stockholder vote, in which case the
number of authorized shares and par value will be correspondingly adjusted and
the terms of the Warrants will be adjusted as described in the Warrants. The
Company shall provide a proxy statement to its stockholders for such meeting in
which the Board recommends the adoption of such amendment, and the Company shall
cause the adoption of such amendment.
6.3          Board Observation Rights.  The holders of Warrants exercisable for
a majority of shares of Common Stock which may be issued pursuant to the
Warrants (or shares of Preferred Stock, if applicable) shall be entitled to
designate one observer (the “Board Observer”) to attend any meeting of the Board
(or its direct or indirect ultimate parent holding company) or any of its
subsidiaries (or, in each case, any relevant committees thereof), except that
the Board Observer shall not be entitled to vote on matters presented to or
discussed by the Board (or any relevant committee thereof) of the Company (or
its direct or indirect ultimate parent holding company) or any of its
subsidiaries at any such meetings.  The Board Observer shall be timely notified
of the time and place of any meetings of the Board (which shall be held no less
than once per quarter) and will be given written notice of all proposed actions
to be taken by the Board (or any relevant committee thereof) of the Company (or
its direct or indirect ultimate parent holding company) and any of its
subsidiaries at such meeting as if the Board Observer were a member thereof. 
Such notice shall describe in reasonable detail the nature and substance of the
matters to be discussed and/or voted upon at such meeting (or the proposed
actions to be taken by written consent without a meeting).  Such Board Observer
may be excluded from meetings (or a portion thereof) and materials provided to
such Board Observer in connection with such meetings may be redacted to the
extent that the Board determines in good faith that such exclusion (or
redaction) is required (i) to preserve an attorney-client or accountant-client
or any other available privilege or (ii) to avoid a conflict of interest on the
part of such Board Observer; provided, that in any such event such Board
Observer is given notice of any such exclusion or redaction.  Subject to the
foregoing sentence, the Board Observer shall have the right to receive all
information provided to the members of the Board of any similar group
performance an executive oversight or similar function (or any relevant
committee thereof) of the Company (or its direct or indirect ultimate parent
holding company) and any of its subsidiaries in anticipation of or at such
meeting (whether telephonic or otherwise), in addition to copies of the records
of the proceedings or minutes of such meeting, when provided to the members, and
the Board Observer shall keep such materials and proceedings and information
confidential.  The Company shall reimburse the Board Observer for all reasonable
out-of-pocket costs and expenses incurred in connection with its participation
in any meeting of the Board in accordance with the Company’s expense
reimbursement policy for Board members generally.
6.4          Preemptive Rights.  In the event that the Company proposes to issue
or sell any shares of Common Stock (including without limitation pursuant to
stock options or other obligations to issue shares of Capital Stock outstanding
as of the date hereof), or any right or subscription to or right to receive any
shares of Capital Stock (including options issued to individuals) to any Person,
then the Purchaser shall have the right to purchase that number of shares of
Common Stock sufficient for it to maintain the same percentage ownership of
shares of Common Stock on a fully diluted basis as it had immediately prior to
such issuance (assuming for such purpose full exercise of the Warrants), on the
same terms and conditions as those offered pursuant to the proposed issuance. 
In
7

--------------------------------------------------------------------------------

the event of a proposed issuance or issuances, as the case may be, that would
give rise to preemptive rights under this Section 6.4, the Company shall provide
written notice of such proposed issuance not less than twenty (20) days prior to
such proposed issuance to the Purchaser, and the Purchaser shall provide notice
of its election to exercise such rights within ten (10) days after receipt of
such notice from the Company.  Failure of the Purchaser of the Warrant to
exercise its preemptive rights within ten (10) days after receipt of such notice
from the Company shall be regarded as a waiver of such rights with respect to
such issuance, but shall not be deemed a waiver of such rights as to any
subsequent proposed issuance or sale of Capital Stock.  If the Company so
requests, in connection with any transaction which gives rise to the Purchaser’s
right to purchase shares of Common Stock or other Capital Stock pursuant to this
Section 6.4, the Purchaser and the Company will discuss in good faith whether
the exercise of such rights might result in any limitation under Section 382 of
the Internal Revenue Code (or any successor thereto) (“Section 382”) as then in
effect, and any alternatives which might mitigate the impact of any such
limitation; provided, however, that such obligation to discuss the foregoing
shall in no way impact, impair, affect, disturb or prevent the Purchaser from
exercising its rights in full under this Section 6.4, regardless of the content,
outcome or results of such discussions, or any such limitations pursuant to
Section 382, as a result of the exercise of Purchaser’s rights under this
Section 6.4.
6.5          Further Amendment to TBPP.  No later than August 30, 2019, the
Company shall adopt an amendment to the TBPP plan pursuant to Section 26
thereof, in form and substance reasonably satisfactory to Purchaser, which will
provide that Purchaser and its Affiliates shall be “Exempt Persons” (as defined
in the TBPP) under the TBPP for all purposes, including without limitation, as a
result of the consummation of the transactions contemplated hereby, the exercise
of the Warrants, the conversion of Preferred Stock into Common Stock or any
other acquisition of Capital Stock of the Company by Purchaser or any of its
affiliates.  The TBPP Amendment shall also provide that a Distribution Date,
Stock Acquisition Date, Section 11(a)(ii) Event or other Triggering Event (as
each such term is defined in the TBPP) shall not be deemed to occur by virtue
of, or as a result of, any of the transactions or events referred to in the
preceding sentence.
6.6          Purchase Price.  Within six (6) months after the Closing, the
Company shall prepare and deliver to Purchaser a proposal regarding an
allocation of the loans made by Purchaser pursuant to the Loan Agreement to the
purchase of each of the Warrants (collectively, the “Purchase Price”).  The
Purchaser may review any work papers, schedules and calculations of the Company
or its independent accountants used to determine the Purchase Price.  If the
Purchaser objects to the Purchase Price as proposed by the Company, the Company
and the Purchaser shall discuss such objections, and shall jointly resolve any
such objections and determine a Purchase Price mutually acceptable to Purchaser
and the Company.
SECTION 7.
INDEMNIFICATION AND CONTRIBUTION; TERMINATION
7.1          Indemnification.  The Company shall indemnify and hold harmless the
Purchaser and each of its respective Affiliates, partners, stockholders,
members, directors, agents, employees and controlling persons (collectively, the
“Indemnitees”) from and against any and all actual losses, claims, damages or
liabilities to any such Indemnitee in connection with or as a result of any
misrepresentation or breach of warranty, covenant or agreement made or to be
performed by the Company pursuant to this Agreement.
7.2          Survival.  The obligations of the Company under this Section 7 will
survive the exercise or transfer of all or any part of the Warrant, the
enforcement, amendment or waiver of any provision of this Agreement and the
termination of this Agreement.
7.3          Tax Treatment of Indemnification Payments.  Any indemnification
payment pursuant to this Agreement shall be treated for federal, state, local
and foreign Tax purposes as an adjustment to the Purchase Price.
SECTION 8.

MISCELLANEOUS
8.1          Notices.  All notices and other communications to any party herein
to be effective shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:
8

--------------------------------------------------------------------------------

To the Company:
Celadon Group, Inc.
9503 East 33rd Street
Indianapolis, IN 46235
Attention:  General Counsel
Email:  cwelsh@celadontrucking.com

With a copy (which shall not constitute notice) to:
Scudder Law Firm, P.C., L.L.O.
411 South 13th Street
Suite 200
Lincoln, NE. 68508
Attn:  Mark Scudder
Email:  mscudder@scudderlaw.com

 

To the Purchaser:
Luminus Energy Partners Master Fund, Ltd.
1700 Broadway
26th Floor
New York, NY 10019
Attn:  General Counsel
Email:  ssingh@luminusmgmt.com

 

With a copy (which shall not constitute notice) to:
Greenberg Traurig, LLP
1000 Louisiana Street
Suite 1700
Houston, TX 77002
Attn:  Carlos Treistman
Email:  treistmanc@gtlaw.com



Any party hereto may change its address or telecopy number for notices and other
communications hereunder by written notice to the other parties hereto.  All
such notices and other communications shall, when transmitted by overnight
delivery, or sent by telecopier, be effective when delivered.
8.2          Benefit of Agreement and Assignments.
Nothing in this Agreement, express or implied, shall give to any Person other
than the parties hereto or thereto (not including successors or assigns) any
benefit or any legal or equitable right, remedy or claim under this Agreement. 
Subject to the provisions of Section 5, the Warrant and the Common Stock and
Preferred Stock for which the Warrant may be exercised, may be transferred in
whole or in part.
8.3          No Waiver; Remedies Cumulative.  No failure or delay on the part of
any party hereto in exercising any right, power or privilege hereunder and no
course of dealing between the Company and any other party shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, power or
privilege hereunder or under the Warrant preclude any other or further exercise
thereof or the exercise of any other right, power or privilege hereunder or
thereunder.  The rights and remedies provided herein and in the Warrant are
cumulative and not exclusive of any rights or remedies that the parties would
otherwise have.  No notice to or demand on the Company in any case shall entitle
the Company to any other or further notice or demand in similar or other
circumstances or constitute a waiver of the rights of the other parties hereto
to any other or further action in any circumstances without notice or demand.
8.4          Amendments, Waivers and Consents.  This Agreement may be amended,
and the observance of any term hereof may be waived (either retroactively or
prospectively), with the written consent of the Company and the Purchaser.  No
amendment or waiver of this Agreement will extend to or affect any obligation,
covenant, agreement not expressly amended or waived or thereby impair any right
consequent thereon.  As used herein, the term this “Agreement” and references
thereto shall mean this Agreement as it may from time to time be amended,
supplemented or modified.
8.5          Counterparts.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument.  It shall not be
necessary in making proof of this Agreement to produce or account for more than
one such counterpart.  Each counterpart may consist of a number of copies
hereof, each signed by less than all, but together signed by all,
9

--------------------------------------------------------------------------------

of the parties hereto.  For the purposes of the Closing, signatures transmitted
via telecopy (or other facsimile device) will be accepted as original signatures
if the sender on the same day sends a manually executed signature page by a
recognized overnight delivery service (charges prepaid).
8.6          Headings.  The headings of the sections and subsections hereof are
provided for convenience only and shall not in any way affect the meaning or
construction of any provision of this Agreement.
8.7          Survival of Covenants and Indemnities.  All covenants and
indemnities set forth herein shall survive the execution and delivery of this
Agreement, the issuance of the Warrant, the Warrant Shares and the Preferred
Stock and, except as otherwise expressly provided herein with respect to
covenants and any other obligations hereunder.
8.8          Governing Law; Submission to Jurisdiction; Venue.
(a)          THIS AGREEMENT AND THE SECURITIES SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, AND THE RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE LAW
OF THE STATE OF NEW YORK, EXCLUDING CHOICE-OF-LAW PRINCIPLES OF THE LAW OF SUCH
STATE THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF A JURISDICTION OTHER
THAN SUCH STATE.
(b)          If any action, proceeding or litigation shall be brought by any
Purchaser in order to enforce any right or remedy under this Agreement or the
Warrant, the Company hereby consents and will submit, and will cause its
Subsidiaries to submit, to the jurisdiction of any state or federal court of
competent jurisdiction sitting within the area comprising the Southern District
of New York on the date of this Agreement.  The Company hereby irrevocably
waives any objection, including, but not limited to, any objection to the laying
of venue or based on the grounds of forum non convienes, which it may now or
hereafter have to the bringing of any such action, proceeding or litigation in
such jurisdiction.  The Company further agrees that it shall not, and shall
cause its Subsidiaries not to, bring any action, proceeding or litigation
arising out of this Agreement or the Warrant in any state or federal court other
than any state or federal court of competent jurisdiction sitting within the
area comprising the Southern District of New York on the date of this Agreement.
(c)          The Company irrevocably consents to the service of process of any
of the aforementioned courts in any such action, proceeding or litigation by the
mailing of copies thereof by registered or certified mail, postage prepaid, to
the Company at its address set forth in Section 8.1, such service to become
effective thirty (30) days after such mailing.
(d)          Nothing herein shall affect the right of any Purchaser to serve
process in any other manner permitted by law or to commence legal proceedings or
otherwise proceed against the Company in any other jurisdiction.  If service of
process is made on a designated agent it should be made by either (i) personal
delivery or (ii) mailing a copy of summons and complaint to the agent via
registered or certified mail, return receipt requested.
(e)          THE COMPANY AND THE PURCHASER HEREBY WAIVES ANY AND ALL RIGHTS IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY ACTION, PROCEEDING OR LITIGATION
DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH, THIS
AGREEMENT OR THE WARRANT.
8.9          Severability.  If any provision of this Agreement is determined to
be illegal, invalid or unenforceable, such provision shall be fully severable to
the extent of such illegality, invalidity or unenforceability and the remaining
provisions shall remain in full force and effect and shall be construed without
giving effect to the illegal, invalid or unenforceable provisions.
8.10          Entirety.  This Agreement represents the entire agreement of the
parties hereto and thereto, and supersedes all prior agreements and
understandings, oral or written, if any, relating to the Financing Documents or
the transactions contemplated herein or therein.
8.11          Survival of Representations and Warranties.  All representations
and warranties made by the Company herein shall survive the execution and
delivery of this Agreement, the issuance and transfer of all or any portion of
the Common Stock or Preferred Stock pursuant to the Warrant or the issuance of
the Common Stock upon
10

--------------------------------------------------------------------------------

conversion of any shares of Preferred Stock issued in lieu of shares of Common
Stock, and any other obligations hereunder, regardless of any investigation made
at any time by or on behalf of the Purchasers.
8.12          Construction.  Each covenant contained herein shall be construed
(absent express provision to the contrary) as being independent of each other
covenant contained herein, so that compliance with any one covenant shall not
(absent such an express contrary provision) be deemed to excuse compliance with
any other covenant.  Where any provision herein refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person, whether or not expressly specified in such provision.
8.13          Incorporation.  All Exhibits and Schedules attached hereto are
incorporated as part of this Agreement as if fully set forth herein.
8.14          Non-Recourse.  Except as explicitly provided in this Agreement, no
past, present or future director, officer, employee, incorporator, member,
partner, stockholder, affiliate, agent, attorney or representative of the
Company or the Purchaser shall in such capacity have any liability for any
obligations or liabilities of the Company or any Purchaser, respectively, under
this Agreement or for any claim (under tort or contract law) based on, in
respective of, or by reason of, the transactions contemplated hereby.
8.15          Further Assurances.  Each of the parties hereto shall, upon
reasonable request of any other party hereto, do, make and execute all such
documents, acts, matters and things as may be reasonably required in order to
give effect to the transactions contemplated hereby.
11

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
CELADON GROUP, INC.
       
By:
/s/ Chase Welsh
 
Name:
Chase Welsh
 
Title:
Secretary

 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Agreement to be duly executed and delivered as of the date first above written.
 
 
 
 
LUMINUS ENERGY PARTNERS MASTER FUND, LTD.
       
By:
/s/ Shawn Singh
 
Name:
Shawn Singh
 
Title:
General Counsel

 
 
 

--------------------------------------------------------------------------------

 
EXHIBITS AND SCHEDULES








Exhibit A –         Certificate of Designation


Exhibit B –          Registration Rights Agreement


Exhibit C –          Board Resolutions Regarding TBPP






Schedule 4.1      Capitalization

--------------------------------------------------------------------------------



Schedule 4.1


Capitalization


·
The equity interests of substantially all of the Company’s direct and indirect
Subsidiaries have been pledged as collateral for the senior secured credit
facilities closing on the date hereof.  In connection with such pledge, the
secured parties have been granted power of attorney, proxy, and similar rights
customarily granted to secured parties in connection with the exercise of their
remedies with respect to the equity interests of such Subsidiaries.

·
Subject to Section 4.3 of this Agreement, the obligations of the Company in the
TBPP.

·
Obligation to issue 1 million shares of Common Stock to Transport Enterprise
Leasing, LLC











Back to Form 8-K [form8k.htm]
